Medina App. No. 2891-M. This cause is pending before the court upon our allowance of discretionary review. On review of the record before the court,
IT IS 'NOTICED that neither copy of the trial transcript forwarded to this court contains an App.R. 9(B) certification by the official court reporter.
IT IS THEREFORE ORDERED, sua sponte, that, within twenty days of this entry, the parties brief the following issue:
“Whether, pursuant to App.R. 9, the trial transcript is part of the record on appeal.”
The brief shall not exceed ten numbered pages, exclusive of the table of contents, the table of authorities cited, and the appendix. No responsive brief may be filed.
Resnick, J., dissents in part because she would permit responsive briefs.